Citation Nr: 1414778	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative changes of the right shoulder due to dislocation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to June 1965.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge in 
Newark, New Jersey.  A copy of the transcript is of record.

The Veteran's claim of service connection for TBI is based upon the same factual basis and symptoms as his original claim for service connection for residuals of concussion (previously claimed as head injury), which the RO denied in February 2006.  As such, the Board considers this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  

Therefore, the issue is characterized on the title page accordingly, addressed in the REMAND portion of the decision below, and is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right shoulder disability has been manifested by subjective complaints of pain and weakness; objective findings include limitation of the right shoulder but not to 25 degrees from side.  Ankylosis or impairment of the humerus are not shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for degenerative changes of the right shoulder due to dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a,  Diagnostic Code (DC) 5299-5201 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Veteran's testimony, he is right-handed; therefore, his right shoulder is his major side.  Under DC 5201, the next higher 40 percent rating (major) is warranted where the evidence shows motion of the arm limited to 25 degrees from side.  Normal range of motion of the shoulder is flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

At the June 2012 Board hearing, the Veteran testified that the right shoulder was worse at times and he had been told that he had arthritis on the whole right side.  The Board observed that he could lift the right arm level with the shoulder and the elbow was also level with the shoulder at a 90 degree angle.  He testified as to constant pain in the shoulder into the back of the neck.  He indicated that he could not carry any groceries with the right arm due to weakness.  The shoulder, however, had not been dislocated again.  The Board's observation of the level of movement, even with pain, does not support a higher rating.

Next, VA outpatient treatment records during the course of this appeal show ongoing complaints and treatment for the right shoulder.  Particularly, in April 2008, the Veteran complained of right shoulder pain for over four years.  He was previously referred for an orthopedic consultation but was never seen and could not attend physical therapy due to distance.  He was assessed with right shoulder pain/degenerative joint disease, referred for another orthopedic consultation, and instructed to continued nonsteroidal anti-inflammatory drugs (NSAIDs).  As this evidence does not provide ranges of motion, it does not support a higher rating.

The Veteran failed to report for the two most recent VA examinations but his examination in July 2007 was better than the Board's observations at the hearing.  Similar to the hearing testimony, he reported pain and weakness.  He also complained of stiffness, swelling, and some instability but no giving away, locking, or fatigability.  Range of motion was reported as forward flexion from 0-124 degrees, abduction 0-120 degrees, external rotation from 0-60 degrees, and internal rotation 0-70 degrees.  As this evidence does not show limitation of motion to only 25 degrees from the side, it does not support a higher rating.

The Veteran's is competent to report symptomatology, to include pain and weakness, because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  His complaints of pain and limitation of function due to pain and weakness are contemplated in the 30 percent rating.  Therefore, a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered all other potentially appropriate diagnostic codes for the shoulder and arm.  In this case, the Veteran exhibited movement of the right shoulder throughout the entire increased rating period as documented in VA outpatient treatment records and as demonstrated at the June 2012 Board hearing, as discussed above.  Therefore, DCs 5200 (ankylosis) and 5202 (impairment of the humerus) are not for application.  There are no other diagnostic codes that provide a basis to assign a rating in excess of 30 percent.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the June 2012 Board hearing, the Veteran testified that he retired from work in approximately 1989 and there is no indication of record that his retirement was related to the service-connected right shoulder disability.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes, such as pain and functional limitation due to pain, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided to the Veteran in a December 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA's duty to assist has also been met, as the Veteran's service treatment records and VA treatment records have been associated with the claims file, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2012, and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There is no indication that additional records exist pertaining to the claim for an increased disability rating in excess of 30 percent for right shoulder disability, and if they did, that they would provide a basis to grant this claim. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

A rating in excess of 30 percent for degenerative changes of the right shoulder due to dislocation is denied.


REMAND

With respect to the remaining issue of TBI, the Veteran testified that he was in receipt of Social Security Administration (SSA) benefits but not for disability.  In contrast, review of the record includes a May 1993 decision letter awarding benefits for organic brain syndrome.  As these records are potentially relevant to a claim for TBI, they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the East Orange Medical Center for the period since September 2009.

2.  Obtain from SSA copies of all medical records underlying the May 1993 grant of disability benefits determination.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


